DETAILED ACTION
1.	Claims 1-20 of application 16/685485, filed on 15-November-2019, are presented for examination.  The IDS received on the same date has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Paget et al, USP Publication 2017/0313332.

2.3	Paget discloses:
Claims 1, 11 and 20:  A method comprising:
determining an identification of a switch on a route along which a vehicle moves using one or more sensors onboard the vehicle [0018 (the one or more processors receiving the information obtained by the sensor package and analyzing the information in combination with other information that is not obtained from the sensor package, the one or more processors can identify a damaged switch at an intersection between routes); 0247 (the sensor packages, sensor units, and/or sensor package systems can sense information indicative of a switch at an intersection between two or more routes (e.g., to determine if the switch is damaged and/or which routes are connected by the switch))]; 
[0018 (the one or more processors can identify a damaged switch at an intersection between routes); 0212 (a location device that determines locations of the test vehicle or the vehicle system along the route at one or more times.); 0247 (the sensor packages, sensor units, and/or sensor package systems can sense information indicative of a switch at an intersection between two or more routes (e.g., to determine if the switch is damaged and/or which routes are connected by the switch))]; 
determining a state of the switch with the one or more sensors [0247 (the sensor packages, sensor units, and/or sensor package systems can sense information indicative of a state or condition of a switch at an intersection between two or more routes (e.g., to determine if the switch is damaged and/or which routes are connected by the switch)); 0249 (One or more other sensor packages may provide data representative of the state, condition, and/or health of the component.)]: and 
communicating the identification of the switch, the location of the switch, and the state of 
the switch with an off-board database [0083 (Responsive to the vehicle and/or sensor package unit entering into the vehicle yard, the image data can be communicated to a central office or management facility for remote monitoring of the vehicle and/or operations being performed near the vehicle.); 0257 (The processors can communicate instructions back to the mobile platform, which can communicate the instructions to the component. For example, responsive to identifying a damaged section of a track and/or another hazard, the processors can autonomously communicate a control signal to the mobile platform, which relays or forwards the control signal to a switch. The control signal can cause the switch to change which tracks are connected with each other, as described above.)].
[0018 (sensor package)]; and one or more processors [0018].
	Further in regard to claim 20, determining an identification of a switch on a route along which a first vehicle of a vehicle consist moves using one or more sensors onboard the first vehicle [0018 (the one or more processors can identify a damaged switch at an intersection between routes); 0092 (the vehicle system is shown as a rail vehicle, but alternatively may be another type of vehicle. The vehicle moves along the route in the direction of travel 1600. The vehicle can include one or more onboard sensor package units to generate image data of portions of the route 902 located beneath the vehicle, portions of the route ahead and/or behind the vehicle, or other areas around the vehicle.); see also Fig. 10 (first vehicle 102 in a consist)].

Claims 2 and 12:  further comprising confirming receipt of the identification of the switch, the location of the switch, and the state of the switch with the off-board database [0083 (Responsive to the vehicle and/or sensor package unit entering into the vehicle yard, the image data can be communicated to a central office or management facility for remote monitoring of the vehicle and/or operations being performed near the vehicle.)].

Claims 3 and 13:  wherein the off-board database is a first off- board database, further comprising communicating the identification of the switch, the location of the switch, and the state of the switch with the first off-board database when the vehicle is. in a first location [0083 (Responsive to the vehicle and/or sensor package unit entering into the designated area ( e.g., as determined by the controller or control unit), the sensor package unit can switch modes to begin wirelessly communicating the image data to the receiver, which may be located in the designated area.)], and communicating the identification of the switch, the location of the switch, and the state of the switch with a second off-board database when the vehicle is in a second position [0084 (For example, image data can be sent from a vehicle to an off-board location by the control unit or controller based on selected operating conditions (e.g., emergency brake appli-cation), a geographic location ( e.g., in the vicinity of a crossing between two or more routes), etc.)].

Claims 4 and 14:  wherein determining the state of the switch includes determining a direction of movement of the vehicle relative to one or more of a latitude or a longitude [0123 (the image data may be used to inspect the health of the route, status of wayside devices along the route being traveled on by the vehicle, or the like. The field of view of the sensor package unit can encompass at least some of the route and/or wayside devices disposed ahead of the vehicle along a direction of travel of the vehicle.); 0212 (The location device can include a global positioning system receiver, a wireless antenna, a reader that communicates with roadside transponders, or the like. Based on signals received from one or more off-board sources ( e.g., satellites, cellular signals from cellular towers, wireless signals from transponders, etc.), the location device can determine the location of the location device (and, consequently, the test vehicle or vehicle system)); 0249 (a global positioning system receiver onboard a vehicle may report the location of the vehicle (in latitude and longitude coordinates))].

Claims 5 and 15:  wherein the vehicle has a first end and a second end, wherein determining the state of the switch includes one or more of determining a position of the first end of the vehicle relative to one or more of a latitude or a longitude [0123 (the image data may be used to inspect the health of the route, status of wayside devices along the route being traveled on by the vehicle, or the like. The field of view of the sensor package unit can encompass at least some of the route and/or wayside devices disposed ahead of the vehicle along a direction of travel of the vehicle (i.e. a first end of the vehicle)); 0249 (a global positioning system receiver onboard a vehicle may report the location of the vehicle (in latitude and longitude coordinates))], or determining a position of the second end of the vehicle relative to one or more of the latitude or the longitude.

Claims 6 and 16:  further comprising communicating the identification of the switch, the location of the switch, and the state of the switch with another vehicle [0258 (the mobile platform may operate as a go-between multiple vehicles in the transportation network. For example, a first vehicle may communicate information to the mobile platform flying off the first vehicle. The mobile platform may forward, relay, or other-wise send this information to another, different vehicle. This can allow for multiple vehicles that are otherwise unable to communicate with each other to share or communicate information.)].

Claims 7 and 17:  wherein the vehicle is a first vehicle of one or more vehicles of a vehicle consist [0092 (the vehicle system is shown as a rail vehicle, but alternatively may be another type of vehicle.); see also Fig. 10 (first vehicle 102 in a consist)], further comprising confirming the state of the switch with one or more sensors of a second vehicle of the one or more vehicles of the vehicle consist [0093 (The image data obtained by the sensor package unit(s) onboard the vehicle and by the sensor package unit(s) onboard the mobile platform can be examined to detect obstacles on the route, problems with the route, or other hazards, as described herein. In one embodiment, the mobile platform can communicate the image data to an image analysis system onboard the vehicle, which also examines the image data for obstacles, problems, or hazards.)].

Claim 8:  wherein the vehicle is a first vehicle of one or more vehicles of a vehicle consist [0092 (the vehicle system is shown as a rail vehicle, but alternatively may be another type of vehicle.); see also Fig. 10 (first vehicle 102 in a consist)], further comprising communicating the identification of the switch, the location of the switch, and the state of the switch with a second vehicle of the one or more vehicles of the vehicle consist [0258 (the mobile platform may operate as a go-between multiple vehicles in the transportation network. For example, a first vehicle may communicate information to the mobile platform flying off the first vehicle. The mobile platform may forward, relay, or other-wise send this information to another, different vehicle. This can allow for multiple vehicles that are otherwise unable to communicate with each other to share or communicate information.)].

Claims 9 and 19:  further comprising determining that one or more of the location of the switch is incorrect or that the state of the switch is incorrect, and communicating an alert based on determining that one or more of the location of the switch is incorrect or the state of the switch is incorrect [0157 (determining that the image data represents an upcoming hazard on the route, the image analysis processor may direct(ly) generate a warning signal to notify the operator of the vehicle of the upcoming hazard.)].

Claim 10:  further comprising changing one or more operational settings of the vehicle based on determining that one or more of the location of the switch is incorrect or the state of the switch is incorrect [0109 (the controller or control unit of the vehicle system controls the vehicle system ( e.g., autonomously and/or by directing an operator how to control the vehicle system) to travel along a designated path on one or more routes while using operational settings that are designated at different locations along the path, different times, and/or different distances along the path. These operational settings include throttle settings or positions, brake settings, speeds, or the like.); 0212 (the controller may automatically, or notify an operator to do so, change operation of the propulsion system to stop or slow movement of the vehicle system responsive to determining that a parameter indicates damage to the route, damage to the vehicle ( e.g., damage to a wheel), debris on the route, or other unsafe operating conditions.); 0256 (the processors can initiate the action to change the operational state of the component by activating a switch to change a pathway defined by rail tracks on which a vehicle is moving.)].

Claim 18:  wherein the vehicle is a first vehicle of one or more vehicles of a vehicle consist [0092 (the vehicle system is shown as a rail vehicle, but alternatively may be another type of vehicle.); see also Fig. 10 (first vehicle 102 in a consist)], wherein one or more processors of a second 2418-5340 (552-609) vehicle of the one or more vehicles of the vehicle consist are configured to communicate [0258 (the mobile platform may operate as a go-between multiple vehicles in the transportation network. The mobile platform may forward, relay, or other-wise send this information to another, different vehicle. This can allow for multiple vehicles that are otherwise unable to communicate with each other to share or communicate information.)] the identification of the switch, the location of the switch, and the state of the switch with the off-board database [0083 (the image data can be communicated to a central office or management facility for remote monitoring of the vehicle and/or operations being performed near the vehicle.); 0257 (The processors can communicate instructions back to the mobile platform, which can communicate the instructions to the component. For example, responsive to identifying a damaged section of a track and/or another hazard, the processors can autonomously communicate a control signal to the mobile platform, which relays or forwards the control signal to a switch. The control signal can cause the switch to change which tracks are connected with each other, as described above.)].
Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.
Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.
Documents B-C define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661